DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I directed to claims 1-15 and species 6, directed to figures 23-24d and 26a-c in the reply filed on 06/02/2022 is acknowledged. 
It should also be noted that figure 25a-b are not a part of the selected species (these figures show a VTOL type aircraft that lacks any tail rotor).

Claim Interpretation
It is noted that the applicant uses the term ‘load’ in claim 6. This term is not defined in the specification of the application. The most applicable dictionary definition of this term is: “a weight or source of pressure borne by someone or something” (Oxford Languages). As such, the load would be the reaction force produced by the operation of a rotor.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a tail rotor balancing module configured to monitor one or more parameters of the helicopter” and “a tail rotor balancing command module configured to modify one or more operating parameters of the first set of tail rotors” in claim 1
“a rotational speed monitoring module configured to identify the first set of one or more tail rotors having a rotational speed exceeding a rotational speed threshold” and “the tail rotor balancing command module is configured to reduce the rotational speed of the first set of one or more tail rotors and increase a rotational speed of a second set of one or more tail rotors in the plurality of tail rotors, the second set of one or more tail rotors different than the first set of one or more tail rotors” in claim 2
“a power consumption monitoring module configured to identify the first set of one or more tail rotors having a power consumption exceeding a maximum motor power allowance” and “the tail rotor balancing command module is configured to reduce the power consumption of the first set of one or more tail rotors and increase a power consumption of a second set of one or more tail rotors in the plurality of tail rotors, the second set of one or more tail rotors being different from the first set of one or more tail rotors” in claim 3
“ a power consumption monitoring module configured to determine whether the tail rotors have a collective power consumption exceeding a total generated power threshold,” “the tail rotor balancing monitoring module configured to identify the first set of one or more tail rotors in response to the collective power consumption exceeding the total generated power threshold,” and “the tail rotor balancing command module is configured to reduce a power consumption of the first set of one or more tail rotors” in claim 4
“a torque monitoring module configured to identify the first set of one or more tail rotors having a torque exceeding a torque threshold” and “the tail rotor balancing command module is configured to reduce the torque of the first set of one or more tail rotors and increase a torque of a second set of one or more tail rotors in the plurality of tail rotors, the second set of one or more tail rotors different than the first set of one or more tail rotors” in claim 5
“a load monitoring module configured to identify the first set of one or more tail rotors experiencing a load exceeding a tail rotor load threshold” and “the tail rotor balancing command module is configured to reduce the load of the first set of one or more tail rotors and increase a load of a second set of one or more tail rotors in the plurality of tail rotors, the second set of one or more tail rotors different than the first set of one or more tail rotors” in claim 6
“a flight mode monitoring module configured to detect a flight mode of the helicopter,” “ the tail rotor balancing monitoring module configured to identify the first set of one or more tail rotors based on the flight mode of the helicopter,” and “ the tail rotor balancing command module is configured to reduce a rotational speed of the first set of one or more tail rotors” in claim 7
“the tail rotor balancing command module is configured to deactivate the first set of one or more tail rotors” in claim 8
“the tail rotor balancing command module is configured to increase a rotational speed of a second set of one or more tail rotors in the plurality of tail rotors, the second set of one or more tail rotors different than the first set of one or more tail rotors” in claim 9
“a maneuver detection module to detect a maneuver being performed by the helicopter,” “the tail rotor balancing monitoring module configured to identify the first set of one or more tail rotors based on the maneuver,” and “the tail rotor balancing command module is configured to reduce a rotational speed of the first set of one or more tail rotors” in claim 10
“an airspeed monitoring module configured to detect an airspeed of the helicopter,” “ the tail rotor balancing monitoring module configured to identify the first set of one or more tail rotors in response to the airspeed of the helicopter exceeding an airspeed threshold,” and “the tail rotor balancing command module is configured to reduce a rotational speed of the first set of one or more tail rotors” in claim 11
“an airspeed monitoring module configured to detect an airspeed of the helicopter,” “ the tail rotor balancing monitoring module configured to identify the first set of one or more tail rotors in response to the airspeed of the helicopter being less than an airspeed threshold,”  and “the tail rotor balancing command module is configured to reduce a rotational speed of the first set of one or more tail rotors” in claim 12
“a tail rotor balancing monitoring module configured to monitor one or more parameters of the rotorcraft” and “a tail rotor balancing command module configured to modify one or more operating parameters of the first set of tail rotors” in claim 13
“a motor failure detection module configured to identify the first set of one or more tail rotors experiencing a motor failure” in claim 14
“an airframe stability monitoring module configured to monitor an excitation frequency of the tail rotors,” “the tail rotor balancing monitoring module configured to identify the first set of one or more tail rotors in response to the excitation frequency approximating a natural frequency of an airframe component of the rotorcraft,” and “the tail rotor balancing command module is configured to modify a rotational speed of the first set of one or more tail rotors“ in claim 15

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 and “a tail rotor balancing module configured to monitor one or more parameters of the helicopter” corresponding to ¶122 and “a tail rotor balancing command module configured to modify one or more operating parameters of the first set of tail rotors” corresponding to ¶123 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of the modules via a general purpose flight computer, but nothing more. In other words, the claimed scope of the module and general reference to flight parameters or operating parameters is so broad as to be meaningless, insomuch as the specific covering so many multiple embodiments and vast claim scope does not appear to point to what these specific parameters in an adequately sufficient way.  As such, the examiner asserts due to the lack of sufficient written description, a skilled artisan would not be informed how to implement the invention as claimed and disclosed in a meaningful way. As such, the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail.  The examiner invites applicant to particularly point out what and where some examples of these various specific parameters are located in the specification as they relate and/or are directed to the elected invention as tied to the various modules, for further considerations regarding 112a.   A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398))
Regarding claim 2, claim 2 and “a rotational speed monitoring module configured to identify the first set of one or more tail rotors having a rotational speed exceeding a rotational speed threshold” corresponding to ¶124 and “the tail rotor balancing command module is configured to reduce the rotational speed of the first set of one or more tail rotors and increase a rotational speed of a second set of one or more tail rotors in the plurality of tail rotors, the second set of one or more tail rotors different than the first set of one or more tail rotors” corresponding to ¶124 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of the modules via a general purpose flight computer, but nothing more. As such, the examiner asserts due to the lack of sufficient written description, a skilled artisan would not be informed how to implement the invention as claimed and disclosed in a meaningful way. As such, the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398))

Regarding claim 3, claim 3 and “a power consumption monitoring module configured to identify the first set of one or more tail rotors having a power consumption exceeding a maximum motor power allowance” and “the tail rotor balancing command module is configured to reduce the power consumption of the first set of one or more tail rotors and increase a power consumption of a second set of one or more tail rotors in the plurality of tail rotors, the second set of one or more tail rotors being different from the first set of one or more tail rotors” corresponding to ¶125 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of the modules via a general purpose flight computer, but nothing more. As such, the examiner asserts due to the lack of sufficient written description, a skilled artisan would not be informed how to implement the invention as claimed and disclosed in a meaningful way. As such, the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398))

Regarding claim 4, claim 4 and “a power consumption monitoring module configured to determine whether the tail rotors have a collective power consumption exceeding a total generated power threshold,” “the tail rotor balancing monitoring module configured to identify the first set of one or more tail rotors in response to the collective power consumption exceeding the total generated power threshold,” and “the tail rotor balancing command module is configured to reduce a power consumption of the first set of one or more tail rotors” corresponding to ¶126 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of the modules via a general purpose flight computer, but nothing more. As such, the examiner asserts due to the lack of sufficient written description, a skilled artisan would not be informed how to implement the invention as claimed and disclosed in a meaningful way. As such, the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)).

Regarding claim 5, claim 5 and “a torque monitoring module configured to identify the first set of one or more tail rotors having a torque exceeding a torque threshold” and “the tail rotor balancing command module is configured to reduce the torque of the first set of one or more tail rotors and increase a torque of a second set of one or more tail rotors in the plurality of tail rotors, the second set of one or more tail rotors different than the first set of one or more tail rotors” corresponding to ¶127 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of the modules via a general purpose flight computer, but nothing more. As such, the examiner asserts due to the lack of sufficient written description, a skilled artisan would not be informed how to implement the invention as claimed and disclosed in a meaningful way. As such, the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)).

Regarding claim 6, claim 6 and “a load monitoring module configured to identify the first set of one or more tail rotors experiencing a load exceeding a tail rotor load threshold” and “the tail rotor balancing command module is configured to reduce the load of the first set of one or more tail rotors and increase a load of a second set of one or more tail rotors in the plurality of tail rotors, the second set of one or more tail rotors different than the first set of one or more tail rotors” corresponding to ¶128 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of the modules via a general purpose flight computer, but nothing more. As such, the examiner asserts due to the lack of sufficient written description, a skilled artisan would not be informed how to implement the invention as claimed and disclosed in a meaningful way. As such, the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)).

Regarding claim 7, claim 7 and “a flight mode monitoring module configured to detect a flight mode of the helicopter,” “ the tail rotor balancing monitoring module configured to identify the first set of one or more tail rotors based on the flight mode of the helicopter,” and “ the tail rotor balancing command module is configured to reduce a rotational speed of the first set of one or more tail rotors” corresponding to ¶129 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of the modules via a general purpose flight computer, but nothing more. As such, the examiner asserts due to the lack of sufficient written description, a skilled artisan would not be informed how to implement the invention as claimed and disclosed in a meaningful way. As such, the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)).

Regarding claim 8, claim 8 and “the tail rotor balancing command module is configured to deactivate the first set of one or more tail rotors” corresponding to ¶129 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of the modules via a general purpose flight computer, but nothing more. As such, the examiner asserts due to the lack of sufficient written description, a skilled artisan would not be informed how to implement the invention as claimed and disclosed in a meaningful way. As such, the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)).

Regarding claim 9, claim 9 and “the tail rotor balancing command module is configured to increase a rotational speed of a second set of one or more tail rotors in the plurality of tail rotors, the second set of one or more tail rotors different than the first set of one or more tail rotors” corresponding to ¶129 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of the modules via a general purpose flight computer, but nothing more. As such, the examiner asserts due to the lack of sufficient written description, a skilled artisan would not be informed how to implement the invention as claimed and disclosed in a meaningful way. As such, the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)).

Regarding claim 10, claim 10 and “a maneuver detection module to detect a maneuver being performed by the helicopter,” “the tail rotor balancing monitoring module configured to identify the first set of one or more tail rotors based on the maneuver,” and “the tail rotor balancing command module is configured to reduce a rotational speed of the first set of one or more tail rotors” corresponding to ¶134 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of the modules via a general purpose flight computer, but nothing more. As such, the examiner asserts due to the lack of sufficient written description, a skilled artisan would not be informed how to implement the invention as claimed and disclosed in a meaningful way. As such, the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)).

Regarding claim 11, claim 11 and “an airspeed monitoring module configured to detect an airspeed of the helicopter,” “ the tail rotor balancing monitoring module configured to identify the first set of one or more tail rotors in response to the airspeed of the helicopter exceeding an airspeed threshold,” and “the tail rotor balancing command module is configured to reduce a rotational speed of the first set of one or more tail rotors” corresponding to ¶133 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of the modules via a general purpose flight computer, but nothing more. As such, the examiner asserts due to the lack of sufficient written description, a skilled artisan would not be informed how to implement the invention as claimed and disclosed in a meaningful way. As such, the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)).

Regarding claim 12, claim 12 and “an airspeed monitoring module configured to detect an airspeed of the helicopter,” “ the tail rotor balancing monitoring module configured to identify the first set of one or more tail rotors in response to the airspeed of the helicopter being less than an airspeed threshold,”  and “the tail rotor balancing command module is configured to reduce a rotational speed of the first set of one or more tail rotors” corresponding to ¶133 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of the modules via a general purpose flight computer, but nothing more. As such, the examiner asserts due to the lack of sufficient written description, a skilled artisan would not be informed how to implement the invention as claimed and disclosed in a meaningful way. As such, the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)).

Regarding claim 13, claim 13 and “a tail rotor balancing monitoring module configured to monitor one or more parameters of the rotorcraft” and “a tail rotor balancing command module configured to modify one or more operating parameters of the first set of tail rotors” corresponding to ¶122 and 123 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of the modules via a general purpose flight computer, but nothing more. As such, the examiner asserts due to the lack of sufficient written description, a skilled artisan would not be informed how to implement the invention as claimed and disclosed in a meaningful way. As such, the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)).

Regarding claim 14, claim 14 and “a motor failure detection module configured to identify the first set of one or more tail rotors experiencing a motor failure” and “the tail rotor balancing command module is configured to reduce a rotational speed of the first set of one or more tail rotors” corresponding to ¶133 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of the modules via a general purpose flight computer, but nothing more. As such, the examiner asserts due to the lack of sufficient written description, a skilled artisan would not be informed how to implement the invention as claimed and disclosed in a meaningful way. As such, the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)).

Regarding claim 15, claim 15 and “an airframe stability monitoring module configured to monitor an excitation frequency of the tail rotors,” “the tail rotor balancing monitoring module configured to identify the first set of one or more tail rotors in response to the excitation frequency approximating a natural frequency of an airframe component of the rotorcraft,” and “the tail rotor balancing command module is configured to modify a rotational speed of the first set of one or more tail rotors“  corresponding to ¶135 fail to provide adequate written support because the specification is not sufficiently specific other than a re-iteration of the claimed function/language, and the general execution of the modules via a general purpose flight computer, but nothing more. As such, the examiner asserts due to the lack of sufficient written description, a skilled artisan would not be informed how to implement the invention as claimed and disclosed in a meaningful way. As such, the examiner asserts the claimed language in view of the specification is not satisfactory to amount to anything more than a general possession of a concept, not disclosed with sufficient detail. A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitations “a tail rotor balancing monitoring module configured to monitor one or more parameters of the helicopter, the tail rotor balancing monitoring module configured to identify a first set of one or more tail rotors in the plurality of tail rotors based on the one or more parameters” and “a tail rotor balancing command module configured to modify one or more operating parameters of the first set of tail rotors” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The sections of the disclosure that look to relate to these are ¶122 and ¶123 respectively. However, the disclosures corresponding to both of these limitations only provides a restatement of the function and the intended outcome of the function and does not disclose the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 II B.

Regarding claim 2, the claim limitations “a flight mode monitoring module configured to monitor a flight mode of the helicopter” and “the power management command module configured to allocate power between the power system and the one or more tail rotor motors based on the flight mode of the helicopter” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The sections of the disclosure that look to relate to these are ¶124 and ¶123 respectively. However, the disclosures corresponding to both of these limitations only provides a restatement of the function and the intended outcome of the function and does not disclose the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 II B.

Regarding claim 3, the claim limitations “a power consumption monitoring module configured to identify the first set of one or more tail rotors having a power consumption exceeding a maximum motor power allowance” and “the tail rotor balancing command module is configured to reduce the power consumption of the first set of one or more tail rotors and increase a power consumption of a second set of one or more tail rotors in the plurality of tail rotors, the second set of one or more tail rotors being different from the first set of one or more tail rotors” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The sections of the disclosure that look to relate to these are both in ¶125. However, the disclosures corresponding to both of these limitations only provides a restatement of the function and the intended outcome of the function and does not disclose the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 II B.

Regarding claim 4, the claim limitations “a power consumption monitoring module configured to determine whether the tail rotors have a collective power consumption exceeding a total generated power threshold,” “the tail rotor balancing monitoring module configured to identify the first set of one or more tail rotors in response to the collective power consumption exceeding the total generated power threshold,” and “the tail rotor balancing command module is configured to reduce a power consumption of the first set of one or more tail rotors” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The sections of the disclosure that look to relate to these are all in ¶126. However, the disclosures corresponding to both of these limitations only provides a restatement of the function and the intended outcome of the function and does not disclose the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 II B.

Regarding claim 5, the claim limitations “a torque monitoring module configured to identify the first set of one or more tail rotors having a torque exceeding a torque threshold” and “the tail rotor balancing command module is configured to reduce the torque of the first set of one or more tail rotors and increase a torque of a second set of one or more tail rotors in the plurality of tail rotors, the second set of one or more tail rotors different than the first set of one or more tail rotors” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The sections of the disclosure that look to relate to these are all in ¶127. However, the disclosures corresponding to both of these limitations only provides a restatement of the function and the intended outcome of the function and does not disclose the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 II B.

Regarding claim 6, the claim limitations “a load monitoring module configured to identify the first set of one or more tail rotors experiencing a load exceeding a tail rotor load threshold” and “the tail rotor balancing command module is configured to reduce the load of the first set of one or more tail rotors and increase a load of a second set of one or more tail rotors in the plurality of tail rotors, the second set of one or more tail rotors different than the first set of one or more tail rotors” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The sections of the disclosure that look to relate to these are all in ¶128. However, the disclosures corresponding to both of these limitations only provides a restatement of the function and the intended outcome of the function and does not disclose the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 II B.

Regarding claim 7, the claim limitations “a flight mode monitoring module configured to detect a flight mode of the helicopter,” “ the tail rotor balancing monitoring module configured to identify the first set of one or more tail rotors based on the flight mode of the helicopter,” and “ the tail rotor balancing command module is configured to reduce a rotational speed of the first set of one or more tail rotors” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The sections of the disclosure that look to relate to these are all in ¶129. However, the disclosures corresponding to both of these limitations only provides a restatement of the function and the intended outcome of the function and does not disclose the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 II B.

Regarding claim 8, the claim limitation “the tail rotor balancing command module is configured to deactivate the first set of one or more tail rotors” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The sections of the disclosure that look to relate to these are in ¶129. However, the disclosures corresponding to both of these limitations only provides a restatement of the function and the intended outcome of the function and does not disclose the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 II B.

Regarding claim 9, the claim limitation “the tail rotor balancing command module is configured to increase a rotational speed of a second set of one or more tail rotors in the plurality of tail rotors, the second set of one or more tail rotors different than the first set of one or more tail rotors” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The sections of the disclosure that look to relate to these are in ¶129. However, the disclosures corresponding to both of these limitations only provides a restatement of the function and the intended outcome of the function and does not disclose the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 II B.

Regarding claim 10, the claim limitations “a maneuver detection module to detect a maneuver being performed by the helicopter,” “the tail rotor balancing monitoring module configured to identify the first set of one or more tail rotors based on the maneuver,” and “the tail rotor balancing command module is configured to reduce a rotational speed of the first set of one or more tail rotors” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The sections of the disclosure that look to relate to these appear to be in ¶134. However, the disclosures corresponding to both of these limitations only provides a restatement of the function and the intended outcome of the function and does not disclose the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 II B.

Regarding claim 11, the claim limitations “an airspeed monitoring module configured to detect an airspeed of the helicopter,” “ the tail rotor balancing monitoring module configured to identify the first set of one or more tail rotors in response to the airspeed of the helicopter exceeding an airspeed threshold,” and “the tail rotor balancing command module is configured to reduce a rotational speed of the first set of one or more tail rotors” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The sections of the disclosure that look to relate to these appear to be in ¶133. However, the disclosures corresponding to both of these limitations only provides a restatement of the function and the intended outcome of the function and does not disclose the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 II B.

Regarding claim 12, the claim limitations “an airspeed monitoring module configured to detect an airspeed of the helicopter,” “ the tail rotor balancing monitoring module configured to identify the first set of one or more tail rotors in response to the airspeed of the helicopter being less than an airspeed threshold,”  and “the tail rotor balancing command module is configured to reduce a rotational speed of the first set of one or more tail rotors” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The sections of the disclosure that look to relate to these appear to be in ¶133. However, the disclosures corresponding to both of these limitations only provides a restatement of the function and the intended outcome of the function and does not disclose the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 II B.

Regarding claim 13, the claim limitations “a tail rotor balancing monitoring module configured to monitor one or more parameters of the rotorcraft” and “a tail rotor balancing command module configured to modify one or more operating parameters of the first set of tail rotors” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The sections of the disclosure that look to relate to these appear to be in ¶122 and ¶123. However, the disclosures corresponding to both of these limitations only provides a restatement of the function and the intended outcome of the function and does not disclose the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 II B.

Regarding claim 14, the claim limitation “a motor failure detection module configured to identify the first set of one or more tail rotors experiencing a motor failure” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The sections of the disclosure that look to relate to these appear to be in ¶133. However, the disclosures corresponding to both of these limitations only provides a restatement of the function and the intended outcome of the function and does not disclose the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 II B.

Regarding claim 15, the claim limitations “an airframe stability monitoring module configured to monitor an excitation frequency of the tail rotors,” “the tail rotor balancing monitoring module configured to identify the first set of one or more tail rotors in response to the excitation frequency approximating a natural frequency of an airframe component of the rotorcraft,” and “the tail rotor balancing command module is configured to modify a rotational speed of the first set of one or more tail rotors“ invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The sections of the disclosure that look to relate to these appear to be in ¶135. However, the disclosures corresponding to both of these limitations only provides a restatement of the function and the intended outcome of the function and does not disclose the necessary corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181 II B.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Additionally, the term “approximating” in claim 15 is a relative term which renders the claim indefinite. The term “approximating” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such it is unclear to what degree the excitation frequency must be near to the natural frequency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenny (US 20170349276 A1) in view of Ishii (US 20170158342 A1).

Regarding claim 1, Fenny discloses an electrically distributed yaw control system for a helicopter having a tailboom (Fenny, figure 2, item 108) comprising:
a plurality of tail rotors rotatably coupled to the tailboom (Fenny, figure 2, items 112a-i, tail rotors); and
a flight control computer (Fenny, abstract, yaw control computer) implementing a tail rotor balancing module comprising:
a tail rotor balancing monitoring module configured to monitor one or more parameters of the helicopter (Fenny, ¶6, control computer monitors aircraft torque), except:
where the tail rotor balancing monitoring module is configured to identify a first set of one or more tail rotors in the plurality of tail rotors based on the one or more parameters; and
a tail rotor balancing command module configured to modify one or more operating parameters of the first set of tail rotors.

Ishii teaches an aircraft with a flight control computer configured to monitor one or more parameters of the helicopter (Ishii, ¶ 55-58, computer monitors for rotor malfunctions)
where the tail rotor balancing monitoring module is configured to identify a first set of one or more tail rotors in the plurality of tail rotors based on the one or more parameters (Ishii, ¶ 55-58, malfunctioning rotors identified based on aircraft parameters); and
a tail rotor balancing command module configured to modify one or more operating parameters of the first set of tail rotors (Ishii, ¶ 70-74 and ¶127, malfunctioning thruster and paired thruster are de-activated and controlling other thrusters to stabilize flight; output of other thruster is increased in response to deactivation of malfunctioning thrusters).
	Fenny and Ishii are both considered analogous art as they are both in the same field of aircraft controlling. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the controller of Fenny with the controller configured to determine aircraft parameters and change the operation of thrusters is response to those parameters of Ishii in order to enable the aircraft to fly or land even when there is a malfunction of one rotor/thruster (Ishii, ¶20).

Regarding claim 2, Fenny as modified by Ishii teaches the electrically distributed yaw control system as recited in claim 1 wherein the tail rotor balancing monitoring module further comprises a rotational speed monitoring module configured to identify the first set of one or more tail rotors based on a rotational speed (Ishii, ¶ 55-56, computer monitors for rotor malfunctions including rotational speed); and
wherein, the tail rotor balancing command module is configured to reduce the rotational speed of the first set of one or more tail rotors and increase a rotational speed of a second set of one or more tail rotors in the plurality of tail rotors, the second set of one or more tail rotors different than the first set of one or more tail rotors (Ishii, ¶ 70-74 and ¶127, malfunctioning thruster and paired thruster are de-activated and controlling other thrusters to stabilize flight; output of other thruster is increased in response to deactivation of malfunctioning thrusters).
It would be obvious for one of ordinary skill in the art to use a speed threshold or limit in implementing malfunction sensing 
Except: wherein the rotational speed monitoring module is configured to identify the first set of one or more tail rotors having a rotational speed exceeding a rotational speed threshold 
In order to implement the module to determine if a rudder is malfunctioning using rotational speed measurements, it would have been obvious before the effective filing date of the applications for one of ordinary skill in the art to utilize a rotational speed threshold used to identify rotors exceeding the threshold. 

Regarding claim 3, Fenny as modified by Ishii teaches the electrically distributed yaw control system as recited in claim 1 wherein the tail rotor balancing monitoring module further comprises a power consumption monitoring module configured to identify the first set of one or more tail rotors having a power consumption exceeding a maximum motor power allowance (Ishii, ¶ 55-58, computer monitors for rotor malfunctions including monitoring voltage to indicate the power used by the rotor); and
wherein, the tail rotor balancing command module is configured to reduce the power consumption of the first set of one or more tail rotors and increase a power consumption of a second set of one or more tail rotors in the plurality of tail rotors, the second set of one or more (Ishii, ¶ 70-74 and ¶127, malfunctioning thruster and paired thruster are de-activated and controlling other thrusters to stabilize flight; output of other thruster is increased in response to deactivation of malfunctioning thrusters).

Regarding claim 13, Fenny as modified by Ishii teaches a rotorcraft comprising:
a fuselage (Fenny, figure 2, item 104);
a tailboom extending from the fuselage, the tailboom having an aft portion (Fenny, figure 2, item 108); and
an electrically distributed yaw control system comprising:
a shroud coupled to the aft portion of the tailboom and forming one or more ducts (Fenny, figure 2, item 114, shroud which forms ducts for tail rotors);
a plurality of tail rotors disposed in the one or more ducts (Fenny, figure 2, item 112a-i, tail rotors); and
a flight control computer (Fenny, abstract, aircraft includes a yaw control computer) implementing a tail rotor balancing module comprising:
a tail rotor balancing monitoring module configured to monitor one or more parameters of the rotorcraft (Fenny, ¶6, control computer monitors aircraft torque), except:
the tail rotor balancing monitoring module configured to identify a first set of one or more tail rotors in the plurality of tail rotors based on the one or more parameters; and
a tail rotor balancing command module configured to modify one or more operating parameters of the first set of tail rotors.

Ishii teaches an aircraft with a flight control computer configured to monitor one or more parameters of the helicopter (Ishii, ¶ 55-58, computer monitors for rotor malfunctions)
where the tail rotor balancing monitoring module is configured to identify a first set of one or more tail rotors in the plurality of tail rotors based on the one or more parameters (); and
a tail rotor balancing command module configured to modify one or more operating parameters of the first set of tail rotors (Ishii, ¶ 70-74, malfunctioning thruster and paired thruster are de-activated and controlling other thrusters to stabilize flight).
	Fenny and Ishii are both considered analogous art as they are both in the same field of aircraft controlling. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the flight control computer of Fenny with the controller configured to determine aircraft parameters and change the operation of thrusters is response to those parameters of Ishii in order to enable the aircraft to fly or land even when there is a malfunction of one rotor/thruster (Ishii, ¶20).

Regarding claim 14, Fenny as modified by Ishii teaches the rotorcraft as recited in claim 13 wherein each tail rotor further comprises a motor;
wherein, the tail rotor balancing monitoring module further comprises a motor failure detection module configured to identify the first set of one or more tail rotors experiencing a motor failure (Ishii, ¶55-58, malfunction determination module of control determines if a malfunction or failure has occurred in a rotor/thruster); and
wherein, the tail rotor balancing command module is configured to deactivate the first set of one or more tail rotors and increase a rotational speed of a second set of one or more tail rotors in the plurality of tail rotors, the second set of one or more tail rotors different than the first set of one or more tail rotors (Ishii, ¶ 70-74, malfunctioning thruster and paired thruster are de-activated and controlling other thrusters to stabilize flight).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenny (US 20170349276 A1) in view of Ishii (US 20170158342 A1) as applied to claim 1 above, and further in view of Parsons (US 10829239 B2).
Regarding claim 4, Fenny as modified by Ishii teaches the electrically distributed yaw control system as recited in claim 1 wherein, the tail rotor balancing command module is configured to reduce a power consumption of the first set of one or more tail rotors (Ishii, ¶ 70-74, malfunctioning thruster and paired thruster are de-activated inherently reducing the power consumption of these rotors), except:
wherein the tail rotor balancing monitoring module further comprises a power consumption monitoring module configured to determine whether the tail rotors have a collective power consumption exceeding a total generated power threshold, the tail rotor balancing monitoring module configured to identify the first set of one or more tail rotors in response to the collective power consumption exceeding the total generated power threshold.

Parsons teaches a helicopter comprises a power consumption monitoring module (Parsons, ¶3, control logic monitors electric load produced and electric demand) configured to determine whether the tail rotors have a collective power consumption exceeding a total generated power threshold (Parsons, ¶4, control logic detects when maximum power is requested exceeding power generated by engine), the tail rotor balancing monitoring module configured to identify the non-essential systems in response to the collective power consumption exceeding the total generated power threshold (Parsons, ¶3-4, control logic sheds electric load of non-essential systems to reduce power demand).
Fenny as modified by Ishii and Parsons are both considered analogous art as they are both in the same field of helicopter designs. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Fenny as modified by Ishii with the control logic monitoring power usage and load shedding when required of Parsons in order to reduce power usage by redundant systems when less power is available.

In order to implement this system, it would be obvious to identify a first set of one or more tail rotors as non-essential systems which would be appropriate for load shedding as these tail rotors are redundant systems.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenny (US 20170349276 A1) in view of Ishii (US 20170158342 A1) as applied to claim 1 above, and further in view of Schaeffer (US 10479491 B2).

Regarding claim 5, Fenny as modified by Ishii teaches the electrically distributed yaw control system as recited in claim 1 wherein the tail rotor balancing monitoring module further comprises a torque monitoring module configured to monitor torque (Fenny, paragraph 6, flight control calculates torque from thrusters); and
wherein, the tail rotor balancing command module is configured to reduce the torque of the first set of one or more tail rotors and increase a torque of a second set of one or more tail rotors in the plurality of tail rotors, the second set of one or more tail rotors different than the first set of one or more tail rotors (Ishii, ¶ 70-74 and ¶127, malfunctioning thruster and paired thruster are de-activated thereby decreasing torque of the first set of thrusters; output of other thruster is increased in response to deactivation of malfunctioning thrusters thereby increasing torque applied to other thrusters), except: wherein
the torque monitoring module is configured to identify the first set of one or more tail rotors having a torque exceeding a torque threshold.

Schaeffer teaches a rotorcraft with a flight control computer configured to identify the first set of one or more tail rotors having a torque exceeding a torque threshold; and wherein, the tail rotor balancing command module is configured to reduce the torque of the first set of one or more tail rotors (Schaeffer, ¶62, flight control computer may determine that torque is approaching a limit and responds appropriately).
	Fenny as modified by Ishii and Schaeffer are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the control computer of Fenny with the controller configured to monitor a rotor engine for excessive torque of Schaeffer in order to prevent damage to the rotor.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenny (US 20170349276 A1) in view of Ishii (US 20170158342 A1) as applied to claim 1 above, and further in view of Chan (US 20160159471 A1).

Regarding claim 6, Fenny as modified by Ishii teaches the electrically distributed yaw control system as recited in claim 1, 
wherein the tail rotor balancing command module is configured to reduce the load of the first set of one or more tail rotors and increase a load of a second set of one or more tail rotors in the plurality of tail rotors, the second set of one or more tail rotors different than the first set of one or more tail rotors (Ishii, ¶ 70-74 and ¶127, malfunctioning thruster and paired thruster are de-activated; and thereby decreasing the output load of the first set of thrusters; output of other thruster is increased in response to deactivation of malfunctioning thrusters thereby increasing load applied to other thrusters) except:
wherein the tail rotor balancing monitoring module further comprises a load monitoring module configured to identify the first set of one or more tail rotors experiencing a load exceeding a tail rotor load threshold.

Chan teaches a rotor monitoring module configured to identify the first set of one or more rotors experiencing a load which indicates rotor malfunction (Chan, ¶157, monitoring system of UAV evaluates tail rotors for malfunction using load cell which might show a malfunction).
	Fenny as modified by Ishii and Chan are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Fenny as modified by Chan with the rotor monitoring system of Chan in order to detect a rotor malfunction (Chan, ¶157)

In order to implement the module to determine if a rotor is malfunctioning using load measurements, it would have been obvious before the effective filing date of the applications for one of ordinary skill in the art to utilize a detected load threshold used to identify rotors exceeding the threshold. 

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenny (US 20170349276 A1) in view of Ishii (US 20170158342 A1) as applied to claim 1 above, and further in view of Mercer (US 20140027564 A1).

Regarding claim 7, Fenny as modified by Ishii teaches the electrically distributed yaw control system as recited in claim 1 wherein the tail rotor balancing monitoring module further comprises a flight mode monitoring module configured to identify the first set of one or more tail rotors based on the flight mode of the helicopter (Ishii, ¶ 55-58, rotors identified based on aircraft parameters); and
wherein, the tail rotor balancing command module is configured to reduce a rotational speed of the first set of one or more tail rotors (Ishii, ¶ 70-74 and ¶127, malfunctioning thruster and paired thruster are de-activated and controlling other thrusters to stabilize flight; output of other thruster is increased in response to deactivation of malfunctioning thrusters), except:
wherein the flight mode monitoring module configured to detect a flight mode of the helicopter, the helicopter having a plurality of flight modes including a forward flight mode and a hover mode.

Mercer teaches an aircraft with a flight mode monitoring module configured to detect a flight mode of the helicopter (Mercer, ¶30, mode switch allows for detection when a change in flight mode is desired via pilot input), the helicopter having a plurality of flight modes including a forward flight mode (Mercer, ¶11, forward flight mode) and a hover mode (Mercer, ¶13, hover mode detailed).
	Fenny as modified by Ishii and Mercer are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Fenny as modified by Ishii with the flight mode controller of Mercer in order to provide more yaw control when operating in a demanding flight mode.

Regarding claim 8, Fenny as modified by Ishii teaches the electrically distributed yaw control system as recited in claim 7 wherein the tail rotor balancing command module is configured to deactivate the first set of one or more tail rotors (Ishii, ¶ 70-74, malfunctioning thruster and paired thruster are de-activated).

Regarding claim 9, Fenny as modified by Ishii teaches the electrically distributed yaw control system as recited in claim 7 wherein the tail rotor balancing command module is configured to increase a rotational speed of a second set of one or more tail rotors in the plurality of tail rotors, the second set of one or more tail rotors different than the first set of one or more tail rotors (Ishii, ¶127, output of other thrusters are increased in response to deactivation of malfunctioning thrusters).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenny (US 20170349276 A1) in view of Ishii (US 20170158342 A1) as applied to claim 1 above, and further in view of Moura (WO 2017050893 A1).

Regarding claim 10, Fenny as modified by Ishii teaches the electrically distributed yaw control system as recited in claim 1,
wherein the tail rotor balancing command module is configured to reduce a rotational speed of the first set of one or more tail rotors (Ishii, ¶ 70-74, malfunctioning thruster and paired thruster are de-activated), except:
wherein the tail rotor balancing monitoring module further comprises a maneuver detection module to detect a maneuver being performed by the helicopter, the tail rotor balancing monitoring module configured to identify the first set of one or more tail rotors based on the maneuver.

Moura teaches a maneuver detection module to detect a maneuver being performed by the helicopter (Moura, column 3 line 25- column 4 line 5, UAV identifies a maneuver as hazardous), the tail rotor balancing monitoring module configured to mitigate hazardous conditions (Moura, column 3 line 25- column 4 line 5, overriding hazardous features to try and limit velocity and change flight direction).
	Fenny as modified by Ishii and Moura are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Fenny as modified by Ishii with the UAV controller module identifying maneuvers of Moura in order to automatically .

In order to implement this system, it would be obvious to identify the first set of one or more tail rotors based on the maneuver as a means of allowing maximum control authority by the computer to change flight direction and velocity.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 11, 12, and 15 would be allowable if the rejections under 35 U.S.C. 112(a) are overcome and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 11, Fenny as modified by Ishii teaches the electrically distributed yaw control system as recited in claim 1, except:
wherein the tail rotor balancing monitoring module further comprises an airspeed monitoring module configured to detect an airspeed of the helicopter, the tail rotor balancing monitoring module configured to identify the first set of one or more tail rotors in response to the airspeed of the helicopter exceeding an airspeed threshold; and
wherein, the tail rotor balancing command module is configured to reduce a rotational speed of the first set of one or more tail rotors.
	Thus, the prior art fails to teach the claimed matter alone and it would not have been obvious to meet the claims either without undue hindsight based on the applicant’s disclosure.

Regarding claim 12, Fenny as modified by Ishii teaches the electrically distributed yaw control system as recited in claim 1 except:
wherein the tail rotor balancing monitoring module further comprises an airspeed monitoring module configured to detect an airspeed of the helicopter, the tail rotor balancing monitoring module configured to identify the first set of one or more tail rotors in response to the airspeed of the helicopter being less than an airspeed threshold; and
wherein, the tail rotor balancing command module is configured to reduce a rotational speed of the first set of one or more tail rotors.
Thus, the prior art fails to teach the claimed matter alone and it would not have been obvious to meet the claims either without undue hindsight based on the applicant’s disclosure.

Regarding claim 15, Fenny as modified by Ishii teaches the rotorcraft as recited in claim 13 wherein the tail rotor balancing monitoring module further comprises an airframe stability monitoring module, the tail rotor balancing monitoring module configured to identify the first set of one or more tail rotors; and
wherein, the tail rotor balancing command module is configured to modify a rotational speed of the first set of one or more tail rotors, except:
configured to monitor an excitation frequency of the tail rotors, the tail rotor balancing monitoring module configured to identify the first set of one or more tail rotors in response to the excitation frequency approximating a natural frequency of an airframe component of the rotorcraft.

Gentry (US 9944404 B1) teaches an aircraft vibration control system comprising an airframe stability monitoring module configured to monitor an excitation frequency of the aircraft (Gentry, ¶42, system monitors excitation frequency of various parts of the aircraft), the tail rotor balancing monitoring module configured to identify the first set of one or more tail rotors in response to the excitation frequency approximating a natural frequency of an airframe component of the rotorcraft (Gentry, ¶42, data from sensor used to identify when vibrations in different structure are approaching the natural frequency at that structure).

However, Gentry does not teach a modification wherein, the tail rotor balancing command module is configured to modify a rotational speed of the first set of one or more tail rotors and it would not have been obvious to meet the claims either without undue hindsight based on the applicant’s disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110121128 A1 teaches a tail rotor failure mitigation method wherein a failed tail rotor is deactivated and another tail rotor is used to control the aircraft yaw
Bruce (US 20210237893 A1) teaches a powerplant operation method where power to non-essential systems is reduced to increase power available when power demand is not met.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642